                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

THOMAS E. WHEELER, and                      )
FITZGERALD FARMS, LLC;                      )
on behalf of themselves and all others      )
similarly situated,                         )
                                            )
                              Plaintiffs,   )                   CIVIL ACTION
                                            )
v.                                          )                   No. 19-4025-KHV
                                            )
EXXON MOBIL CORPORATION and                 )
EXXONMOBIL OIL CORPORATION,                 )
including affiliated predecessors and       )
affiliated successors,                      )
                                            )
                              Defendants.   )
____________________________________________)

                               MEMORANDUM AND ORDER

        On April 2, 2019, Thomas E. Wheeler and Fitzgerald Farms, LLC, on behalf of themselves

and all other persons similarly situated, filed suit against Exxon Mobil Corporation and

ExxonMobil Oil Corporation, along with their affiliated predecessors and successors (collectively,

“defendants”). Plaintiffs’ Original Complaint – Class Action (Doc. #1). Plaintiffs allege that

defendants knowingly underpaid royalties on natural gas, and bring claims for breach of lease

(Count 1), breach of fiduciary duty (Count 2) and fraud, constructive fraud and deceit (Count 3).

This matter is before the Court on defendants’ Motion To Dismiss Plaintiffs’ Original Complaint

(Doc. #10) filed April 23, 2019. For reasons stated below, the Court sustains defendants’ motion.

                                      Factual Background

       Highly summarized, plaintiffs’ complaint alleges as follows:

       Thomas Wheeler owns royalty interests pursuant to an oil and gas lease in the Perry Rowe
Unit located in Latimer County, Oklahoma, which Exxon Mobil Corporation1 operates. Similarly,

Fitzgerald Farms, LLC, owns royalty interests pursuant to an oil and gas lease in the Fitzgerald

Unit located in Texas County, Oklahoma, which Exxon Mobil Corporation also operates.

Defendants underpaid royalties on natural gas production to which plaintiffs were entitled.

Defendants did so in a variety of ways, including taking improper deductions, not paying royalties

on all constituents found in the gas and not paying royalties on the full volume of gas.

        Plaintiffs assert breach of lease (Count 1), breach of fiduciary duty (Count 2) and fraud,

constructive fraud and deceit (Count 3). Plaintiffs seek to recover on their own behalf and on

behalf of two putative classes. The first putative class (“the Class”) is a multi-state class that seeks

to recover royalties associated with gas obtained from the leased premises. Plaintiffs define the

Class as follows:

        All last successors in interest to royalty owners in wells where Defendants
        (including their affiliated predecessors and affiliated successors) were the operator
        (or a working interest owner who marketed its share of gas and directly paid
        royalties to the royalty owners), payable under any lease that contains an express
        provision stating that royalty will be paid on gas used off the lease premises
        (Express Fuel Clause). These Class claims relate to royalty payments for gas and
        its constituents (such as residue gas, natural gas liquids, helium, nitrogen, or drip
        condensate).

Plaintiffs’ Original Complaint – Class Action (Doc. #1) ¶ 13.             The second putative class

(“the Subclass”) consists of Oklahoma royalty interest owners who seek to recover underpaid

royalties prior to April 30, 2002. Plaintiffs define the Subclass as follows:

        All last successors in interest to royalty owners in Oklahoma wells where
        Defendants (including their affiliated predecessors and affiliated successors) were
        the operator (or a working interest owner who marketed its share of gas and directly
        paid royalties to the royalty owners) from inception to April 30, 2002. The Subclass
        claims relate to royalty payments for gas and its constituents (such as residue gas,
        natural gas liquids, helium, nitrogen, or drip condensate).


        1
               Exxon Mobil Corporation and the other named defendant, ExxonMobil Oil
Corporation, are related entities, with Exxon Oil operating as a subsidiary.
                                                  -2-
Id.

       On April 23, 2019, defendants filed their Motion To Dismiss Plaintiffs’ Original Complaint

(Doc. #10), seeking dismissal of all claims.2 Specifically, defendants first argue that the Court

should dismiss all claims against unidentified defendants and all claims that seek to hold named

defendants liable for the actions of unidentified predecessors and successors. Second, defendants

argue that the applicable statutes of limitation bar plaintiffs’ claims. Third, defendants argue that

the Court should dismiss plaintiffs’ breach of lease claims (Count 1) because plaintiffs have not

sufficiently alleged the existence of specific leases between them. Fourth, defendants assert that

the Court should dismiss the breach of fiduciary claims (Count 2) because defendants do not owe

such a duty under Oklahoma law. Finally, defendants argue that the Court should dismiss

plaintiffs’ fraud, constructive fraud and deceit claims (Count 3) because the complaint fails to

satisfy the heightened pleading requirements under Fed. R. Civ. P. 9(b). Because the Court

dismisses the complaint on other grounds, it does not address the statute of limitations issue.

                                         Legal Standards

       In ruling on a motion to dismiss under Rule 12(b)(6), Fed. R. Civ. P., the Court assumes as

true all well-pleaded factual allegations and determines whether they plausibly give rise to an

entitlement of relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). To survive a motion to dismiss,

a complaint must contain sufficient factual matter to state a claim which is plausible – and not

merely conceivable – on its face. Id. at 679-80; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). To determine whether a complaint states a plausible claim for relief, the Court draws on



       2
                For the purposes of this motion, the Court will only consider plaintiffs’ claims, and
not those of the putative classes. If plaintiffs do not have viable claims, they cannot represent the
Class or Subclass on those claims. See Jenkins v. CARCO Grp., Inc., 339 F. Supp. 3d 1223, 1231
(D. Kan. 2018) (dismissing putative class claims because plaintiff’s claims dismissed).
                                                -3-
its judicial experience and common sense. Iqbal, 556 U.S. at 679. Plaintiffs make a facially

plausible claim when they plead factual content from which the Court can reasonably infer that

defendants are liable for the misconduct alleged. Id. at 678. However, plaintiffs must show more

than a sheer possibility that defendants have acted unlawfully – it is not enough to plead facts that

are “merely consistent with” defendants’ liability. Id. (quoting Twombly, 550 U.S. at 557). Where

the well-pleaded facts do not permit the Court to infer more than the mere possibility of

misconduct, the complaint has alleged – but has not “shown” – that the pleaders are entitled to

relief. Id. at 679. The degree of specificity necessary to establish plausibility and fair notice

depends on context; what constitutes fair notice under Fed. R. Civ. P. 8(a)(2) depends on the type

of case. Robbins v. Okla., 519 F.3d 1242, 1248 (10th Cir. 2008).

       The Court need not accept as true those allegations which state only legal

conclusions. See Iqbal, 556 U.S. at 678; Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Rather, plaintiffs bear the burden of framing their complaint with enough factual matter to suggest

that they are entitled to relief; it is not enough to make threadbare recitals of a cause of action

accompanied by conclusory statements. Twombly, 550 U.S. at 556. A pleading that offers labels

and conclusions, a formulaic recitation of the elements of a cause of action or naked assertions

devoid of further factual enhancement will not stand. Iqbal, 556 U.S. at 678.

                                             Analysis

I.     Choice of Law

       A federal court sitting in diversity applies federal procedural law and the substantive law

that the forum state would apply. Sylvia v. Wisler, No. 13-02534-EFM, 2019 WL 1384296, at *2

(D. Kan. Mar. 27, 2019); see also Burnham v. Humphrey Hosp. Reit Trust, Inc., 403 F.3d 709, 712

(10th Cir. 2005). For the purposes of diversity jurisdiction, choice-of-law rules are substantive.



                                                -4-
Sylvia, 2019 WL 1384296, at *2. Because it is based on diversity, this also applies to actions

brought under the Class Action Fairness Act (“CAFA”). See Speed v. JMA Energy Co., LLC, 872

F.3d 1122, 1126 (10th Cir. 2017) (CAFA expands federal diversity jurisdiction); see also Savedoff

v. Access Group, Inc., 524 F.3d 754, 760 n.5, 762 (6th Cir. 2008) (applying forum state’s choice

of law provisions where federal jurisdiction premised on 28 U.S.C. § 1332(d)(2)(A)). Therefore,

because plaintiffs brought this action under CAFA, Kansas choice-of-law rules apply. Under these

rules, the Court applies the lex rei sitae doctrine, or the law of the place where the property is

situated, to “resolve disputes regarding the payment of royalties on oil and gas leasehold interests.”

Farrar v. Mobil Oil Corp., 43 Kan. App. 2d 871, 880, 234 P.3d 19, 26 (2010). Here, plaintiffs’

claims are based on wells located in Oklahoma. Therefore, the Court will apply Oklahoma law.

II.    Unnamed Defendants

       Defendants assert that the Court should dismiss (1) all claims against unnamed defendants,

and (2) all claims that seek to hold named defendants liable for the actions of unidentified

predecessors and successors.

       Defendants first argue that the Court should dismiss all claims against unnamed defendants.

They point to the caption and introductory paragraph of the complaint, which cite as additional

defendants their “affiliated predecessors and affiliated successors.” The complaint then offers an

expansive definition of “Defendants”:

       Defendants and their affiliated predecessors, successors, and current and past
       employees, agents, representatives, attorneys, or others acting on their behalf and
       all those to whose prior leasehold interests they have succeeded and for whom they
       are legally liable whether by merger, assignment, or otherwise[.]

Plaintiffs’ Original Complaint – Class Action (Doc. #1) ¶ 11. Defendants argue that this allegation

violates Fed. R. Civ. P. (10)(a), which requires the “title of the complaint [to] name all the parties.”

See Murrah v. EOG Resources, No. 10-994-M, 2011 WL 227652, at *1-2 (W.D. Okla. Jan. 21,

                                                  -5-
2011) (dismissing claims against unnamed predecessors and successors); see also Hitch

Enterprises v. Cimarex Energy, No. 11-13-W, 2011 WL 13113326, at *1 (W.D. Okla. Mar. 15,

2011) (same); Cecil v. BP Am. Prod. Co., No. CIV-16-410-RAW, 2017 WL 2987174, at *4 (E.D.

Okla. Mar. 20, 2017) (same). Plaintiffs do not contest this point, but focus on the consequences

of the violation, suggesting various ways in which the Court could deal with unnamed defendants.

Plaintiffs’ Response To Defendants’ Motion To Dismiss And Memorandum In Support (Doc. #30)

at 14-15. Because including the unnamed defendants violates Rule 10(a), however, the Court

dismisses all claims against them. See Murrah, 2011 WL 227652, at *1-2 (dismissing without

prejudice and granting leave to amend); see also Hitch, 2011 WL 13113326, at *1 (same); Cecil,

2017 WL 2987174, at *4 (granting leave to amend).

       Named defendants next assert that the Court should dismiss all claims that seek to hold

them liable for the actions of unidentified predecessors and successors. Plaintiffs do not respond

to this argument. To satisfy Twombly and Iqbal, plaintiffs must allege facts, rather than mere

conclusory recitals, that plausibly establish that defendants are liable for the actions of unidentified

persons and entities. See Murrah, 2011 WL 227652, at *2 (dismissing claims that sought to hold

named defendants liable for actions of unnamed defendants); see also Hitch, 2011 WL 13113326,

at *2-3 (same). Under Oklahoma law, when one company sells or otherwise transfers its assets to

another company, the successor is generally not liable for the debts and liabilities of the seller.

Murrah, 2011 WL 227652, at *2 (citing Crutchfield v. Marine Power Engine Co., 209 P.3d 295,

300 (Okla. 2009)). The four exceptions to this rule are as follows: (1) when the successor agrees

to assume such debts or liabilities, (2) when the corporations consolidate or merge, (3) when the

transaction was fraudulent in fact or (4) when the purchasing corporation is a mere continuation

of the selling company. Id. (citing Crutchfield, 209 P.3d at 300). Plaintiffs do not allege facts that



                                                  -6-
plausibly satisfy any of these exceptions, nor do they address the issue in their response to

defendants’ motion. Therefore, the Court dismisses all claims which seek to hold the two named

defendants liable for the actions of unidentified entities. See id.; see also Hitch, 2011 WL

13113326, at *2-3.

III.    Breach of Lease Claim (Count 1)

        Defendants assert that the Court should dismiss plaintiffs’ breach of lease claim because

plaintiffs have not sufficiently alleged the existence of specific leases between them. To prevail

on breach of contract claim under Oklahoma law, plaintiffs must prove that a contract exists, and

that plaintiffs and defendants are parties to that contract. See Hitch Enterprises, Inc. v. Cimarex

Energy Co., 859 F. Supp. 2d 1249, 1257 (W.D. Okla. 2012); see also Erikson v. BP Expl. & Prod.

Inc., 567 F. App’x 637, 639 (10th Cir. 2014) (dismissing breach of fuel lease claim because

plaintiff failed to plead facts that created reasonable inference that contract existed between

parties).

        Defendants assert that plaintiffs have not plausibly established the existence of a contract

to which defendants and plaintiffs are parties. Specifically, defendants argue that plaintiffs have

not attached to their complaint the purported leases or provided enough information to identify

these leases. In support, defendants cite Chieftain Royalty Co. v. Dominion Oklahoma Texas

Expl. & Prod., Inc., No. 11-344-R, 2011 WL 9527717, at *2 (W.D. Okla. July 14, 2011), a fuel

lease case that established a test to determine whether plaintiffs had plausibly shown the existence

of such a lease. To satisfy this test, plaintiffs must (1) attach, identify or describe the individual

lease under which defendants are the lessees or successor lessees and (2) describe the terms in that

lease. Id. at *2 (dismissing plaintiffs’ claim alleging breach of fuel lease because complaint failed

to sufficiently identify leases between plaintiffs and defendants). Since Chieftain, courts in the



                                                 -7-
Tenth Circuit have applied this test to dismiss claims for breach of fuel leases where the complaint

fails to adequately identify the leases. See Hitch, 859 F. Supp. 2d at 1257 (dismissing breach of

fuel lease claim because plaintiffs failed to sufficiently allege existence of lease between parties);

see also Anderson Living Tr. v. XTO Energy, Inc., No. 11-0959 JCH/LFG, 2013 WL 12241198,

at *2 (D.N.M. Mar. 28, 2013) (citing Hitch, 859 F. Supp. 2d at 1257) (same); see also Anderson

Living Tr. v. Energen Res. Corp., No. 12-0352 JCH/KBM, 2013 WL 12182932, at *3 (D.N.M.

Mar. 21, 2013) (same).

       In response, plaintiffs argue that Twombly and Iqbal do not require them to attach to their

complaint their leases with defendants. In support, plaintiffs cite two cases in which the Western

District the Oklahoma declined to dismiss breach of lease claims even though the plaintiffs did not

attach the leases. See Harris v. Chevron U.S.A., Inc., No. 15-94-C, 2015 WL 3746989, at *2

(W.D. Okla. June 15, 2015) (no requirement that plaintiff attach copy of document to survive

motion to dismiss); see also Cecil v. BP Am. Prod. Co., No. 16-410-RAW, 2017 WL 2987174, at

*3 (Mar. 20, 2017) (same).

       Plaintiffs miss the point. The complaint must allege facts which plausibly show the

existence of a contract; while attaching the lease is one way plaintiffs can satisfy this standard, it

is not the only way. As the fuel cases clearly explain, plaintiffs have the option to verbally identify

or describe their leases with defendants. Chieftain Royalty Co., 2011 WL 9527717, at *2; Hitch,

859 F. Supp. 2d at 1257; Anderson Living Tr., 2013 WL 12241198, at *2; Anderson Living Tr.,

2013 WL 12182932, at *3; Harris, 2015 WL 3746989, at *2; Cecil, 2017 WL 2987174, at *3.

       Here, plaintiffs have not alleged facts sufficient to plausibly establish leases between

themselves and defendants. First, the complaint does not plausibly allege that Wheeler and

defendants are parties to the alleged Latimer County lease. The complaint alleges that Wheeler



                                                 -8-
“entered into [a] written, fully executed oil and gas lease[] with Defendants.” Plaintiffs’ Original

Complaint – Class Action (Doc. #1) ¶ 69. Clearly, this conclusory allegation alone does not satisfy

Twombly and Iqbal. The other facts alleged in the complaint do not improve plaintiffs’ claim.

Plaintiffs attach what they allege is a royalty provision in their purported lease with defendants.

Id. ¶ 5. However, the provision does not identify defendants as lessee, nor does it identify any

lessee for that matter. In fact, the lease provision does not even identify plaintiffs as the lessors.

As a result, the provision exists merely as a boilerplate fuel lease provision that could have come

from anywhere and involve anyone. It does nothing to show the existence of a lease between

Wheeler and defendants.

       The complaint’s ambiguous allegation that Wheeler owns royalty interests under a lease

“in Defendant Exxon Mobil Corporation’s operated unit” does not improve plaintiffs’ claim. Id.

¶ 4. Most importantly, the allegation does not assert that Wheeler and defendants are parties to

the lease. While it asserts that the lease is in defendants’ “possession,” and that defendants operate

the unit (Perry Rowe Unit in Latimer County, Oklahoma), both assertions stop short of claiming

that defendants are actually parties to the lease. Although the complaint elsewhere asserts that

Wheeler “entered into [a] written, fully executed oil and gas lease[] with Defendants,” it does not

describe the lease to which plaintiffs are referring, let alone identify the Latimer County lease in

particular. These allegations do not plausibly establish that defendants are parties to the Latimer

County lease.3




       3
                The complaint that the court dismissed in Hitch suffered from the same defect. Like
plaintiffs here, plaintiffs in Hitch alleged that they had royalty interests in certain wells, that
defendant operated the wells and possessed the relevant leases, and that they “entered into written,
fully executed, oil and gas leases with [d]efendants.” Hitch, 859 F. Supp. 2d at 1256.
                                                 -9-
       The claims regarding the Fitzgerald Farms lease in Texas County fail for the same reasons.

The complaint makes a conclusory allegation that Fitzgerald Farms “entered into [a] written, fully

executed oil and gas lease[] with Defendants.” Plaintiffs’ Original Complaint – Class Action (Doc.

#1) ¶ 69. The complaint then attaches a boilerplate fuel lease provision that does not identify either

the lessor or the lessee, and makes the same ambiguous assertion that Fitzgerald Farms owns

royalty interests under a lease “in Defendant Exxon Mobil Corporation’s operated unit.” Id. ¶ 6.

While this alleges that the lease is in defendants’ possession, and that defendants operate the unit,

it again stops short of alleging that defendants are actually parties to the lease. These allegations

do not plausibly establish that defendants are parties to the Texas County lease. See Hitch, 859 F.

Supp. 2d at 1256.

       Supposedly “to alleviate any concern,” plaintiffs attach leases to their reply to the motion

to dismiss. Plaintiffs’ Response To Defendants’ Motion To Dismiss And Memorandum In Support

(Doc. #30) at 10. Rather than curing the issue, the leases that plaintiffs attach only further highlight

the defect in their complaint: the allegations do not show that plaintiffs and defendants are parties

to any lease. First, the purported Latimer County lease does not show that Thomas Wheeler is the

lessor. The lease lists “Virgil C. Wheeler” as the lessor. Moreover, nothing in the complaint

supports an inference that Thomas Wheeler succeeded Virgil Wheeler as lessor, and plaintiffs do

not allege that he did. Without further discussion, they merely present the Virgil Wheeler lease

from 1960. Plaintiffs attempt the same strategy by attaching the Texas County lease. The lease

does not mention Fitzgerald Farms, and instead lists E.J. Fitzgerald and Frances L. Fitzgerald as

lessors. Nothing in the complaint alleges that Fitzgerald Farms succeeded as lessor.

       Courts in other fuel lease cases have consistently rejected attempts like these to attach

leases which “d[o] not reveal any connection between” plaintiff and defendant. See Hitch, 859 F.



                                                 -10-
Supp. 2d at 1257 (attached oil and gas leases did not show that plaintiff and defendant were parties

to lease); see also Anderson Living Tr., 2013 WL 12241198, at *2 (same). The fact that plaintiffs

happen to share names with the lessors identified in the leases is an amateurish effort to cure this

defect. See Anderson Living Tr., 2013 WL 12241198, at *2 (no facts to show plaintiff is party to

lease even though plaintiff shares name with lessors listed in lease). As a result, the complaint

fails to plausibly establish the existence of any lease to which plaintiffs and defendants are parties.

Therefore, the Court dismisses the breach of lease claims under Count 1.

IV.    Breach of Fiduciary Duty (Count 2)

       Defendants assert that that Court should dismiss the breach of fiduciary duty claims

because defendants do not owe plaintiffs any fiduciary duty under 52 Okl. St. Ann. § 902.4 Section

902 governs whether a party owes a fiduciary duty “relating to the exploration for, operations for,

producing of, or marketing oil and gas, or distributing proceeds of production of oil and gas.” This

statute expressly limits the instances in which such a duty exists. Under Section 902(2), a party

generally does not owe a fiduciary duty relating to any “private agreement, statute or governmental




       4
                 Defendants also argue that the Court should dismiss the breach of fiduciary duty
claim because the complaint does not specifically allege that defendants breached a duty to
plaintiffs, but instead refers only to the putative class members. Defendants point to Count 2 of
the complaint, which alleges that “Subclass members and Class members” have interests in
Oklahoma wells, that defendants breached their fiduciary duty to “Subclass members and Class
members” and that “Subclass members and Class members” are entitled to recover actual damages.
Plaintiffs’ Original Complaint – Class Action (Doc. #1) ¶ 74, 77, 78. Plaintiffs acknowledge this
“one-off phrasing inconsistency,” but argue that it “has no substantive consequence on the breach
of fiduciary duty claim.” Plaintiffs’ Response To Defendants’ Motion To Dismiss And
Memorandum In Support (Doc. #30) at 24. The Court agrees. After asserting earlier in the
complaint that each plaintiff has interests in the individual units, Count 2 then alleges that “a
fiduciary duty was created and vested” when defendants “received unitization orders.” Plaintiffs’
Original Complaint – Class Action (Doc. #1) ¶ 75. While it acknowledges that plaintiffs could
have drafted the complaint more clearly, the Court finds that the complaint sufficiently alleges
plaintiffs’ cause of action under Count 2. See Cecil, 2017 WL 2987174, at *3 (motion to dismiss
fiduciary duty claims denied despite nearly identical allegations in complaint).
                                                 -11-
order or common law” relating to oil and gas. See Gagnon v. Merit Energy Co., LLC, No. 14-

0832-PAB, 2015 WL 1326626, at *5 (D. Colo. Mar. 19, 2015). Section 902 explicitly creates an

exception for field-wide oil and gas units established under 52 Okla. Stat. tit. § 287.1.

Accordingly, an operator of a Section 287.1 unit owes a fiduciary duty to holders of royalty

interests. Id. By contrast, Section 902 does not create an exception for drilling and spacing units

established under 52 Okla. Stat. tit. § 87.1.       Under Section 87.1, the Oklahoma Corporate

Commission can establish drilling and spacing units by government order. Because Section 902

does not create an exception for these orders, an operator of a Section 87.1 unit does not owe a

fiduciary duty to holders of royalty interests.

       Here, plaintiffs apparently allege that their claims involve both Section 287.1 units and

Section 87.1 units. Their complaint alleges that the relevant wells “have been unitized under 52

OKLA.STAT. tit. §§ 287.1-287.15 and/or 52 OKLA.STAT. tit. § 87.1.” Plaintiffs’ Original

Complaint – Class Action (Doc. #1) ¶ 74. However, plaintiffs then specify that they “trace

[defendants’] fiduciary duty to Oklahoma drilling and spacing orders.” Response To Motion To

Dismiss (Doc. #30) at 23. “Drilling and spacing orders” fall under Section 87.1, and are distinct

from field-wide units under Section 287.1. Thus, the Court will assume that plaintiffs base their

claims on Section 87.1 units.

       Section 902 became effective on May 8, 2012. See 2012 Okla. Sess. Law Serv. Ch. 201,

§ 5 (H.B.2654). Accordingly, after this date, operators of Section 87.1 units do not owe a fiduciary

duty to holders of royalty interests. See Gagnon, 2015 WL 1326626, at *5 (dismissing claims for

breach of fiduciary duty with respect to period after May 8, 2012). Here, plaintiffs’ complaint

does not allege that their fiduciary claims accrued prior to May 8, 2012. Indeed, the complaint

does not mention when their fiduciary claims accrued at all. As a result, plaintiffs have failed to



                                                  -12-
adequately allege a fiduciary claim under Section 902.           Plaintiffs apparently concede that

Section 902 bars their claims, arguing only that it “is not at issue here for the Subclass because its

class predates the statute.”    Plaintiffs’ Response To Defendants’ Motion To Dismiss And

Memorandum In Support (Doc. #30) at 24 n.30. However, because plaintiffs do not have a viable

fiduciary claim, they cannot represent the Class or Subclass on such a claim. See Jenkins, 339 F.

Supp. 3d at 1231 (dismissing putative class claims because plaintiff’s claims dismissed).

Accordingly, the Court dismisses the breach of fiduciary duty claims under Count 2.

V.     Fraud, Deceit and Constructive Fraud (Count 3)

       Defendants assert that the Court should dismiss plaintiffs’ claims of fraud, deceit and

constructive fraud because the allegations in the complaint do not satisfy the heightened pleading

requirements under Fed. R. Civ. P. 9(b). To state a claim for fraud, plaintiffs must allege “that the

defendant made a material representation that was false, that he knew when he made the

representation that it was false, . . . that he made it with the intention that it should be acted upon

by plaintiff, and that plaintiff acted in reliance upon it and thereby suffered detriment.” Cecil,

2017 WL 2987174, at *3 (citing Silk v. Phillips Petroleum Co., 760 P.2d 174, 176–77 (Okla.

1988)). While actual fraud is the “intentional misrepresentation of concealment of a material fact

which substantially affects another person,” constructive fraud involves the “breach of either a

legal or equitable duty.” Id. (citing Hitch, 859 F.Supp.2d at 1259). Claims for both fraud and

constructive fraud require detrimental reliance by plaintiffs. Id. To sufficiently plead reliance

under Rule 9(b), plaintiffs must allege with particularity the “consequences” of defendants’ false

statements. Parrish v. Arvest Bank, 717 F. App’x 756, 762 (10th Cir. 2017) (citing Koch, 203

F.3d at 1236); see also George v. Urban Settlement Serv., 833 F.3d 1242, 1256 (10th Cir. 2016)




                                                 -13-
(allegations “identify[ing] the actions the plaintiffs took in reliance on [the] misrepresentations,

[and] detail[ing] the injuries they suffered as a result” sufficient to satisfy Rule 9(b)).

        Here, plaintiffs have not sufficiently pleaded reliance under Rule 9(b). The complaint

alleges that “Plaintiffs and the Class and Subclass Members did rely on and/or are legally presumed

to have relied upon these uniform written representations as being truthful and accurate.”

Plaintiffs’ Original Complaint – Class Action (Doc. #1) at ¶ 82. This conclusory allegation alone

is clearly insufficient to satisfy Rule 9(b). Moreover, in response to defendants’ motion, plaintiffs

point to four additional allegations that they argue more specifically describe their reliance:

(1) plaintiffs “had to rely solely on accounting information they received from” defendants, Id. ¶¶

59, 82, 86, (2) defendants hid from plaintiffs “all of the accounting information that would show

the starting price of gas products, what amounts had been deducted from that price, and why those

deductions had been taken,” Id. ¶¶ 32-33, 59-66, 86, (3) defendants intended plaintiffs to rely on

the royalty check stubs and plaintiffs did so, Id. ¶ 86 and (4) because defendants had all of the

information, plaintiffs had no alternative but to believe the information which they received from

defendants, Id. ¶¶ 82, 84-90.     None of these allegations even remotely identify, let alone with

particularity, the actions which plaintiffs took as a consequence of defendants’ alleged false

statements. Claim 2 does not allege what plaintiffs did as a result of defendants’ alleged false

statements, but merely describes defendants’ conduct. Moreover, claims 1, 3 and 4 simply restate

the reliance element in conclusory fashion.

        Plaintiffs argue that the Court should nonetheless “infer” reliance based on the complaint.

Plaintiffs’ Response To Defendants’ Motion To Dismiss And Memorandum In Support (Doc. #30)

at 19. Specifically, they assert that the Court can infer reliance because the royalty owners cashed

the checks as if they included proper payment. Id. The complaint does not actually include this



                                                 -14-
allegation.5 Because the existing allegations do not satisfy Rule 9(b)’s pleading requirements, the

Court dismisses the fraud, deceit and constructive fraud claims under Count 3.

        IT IS THEREFORE ORDERED that defendants’ Motion To Dismiss Plaintiffs’ Original

Complaint (Doc. #10) filed April 23, 2019 is SUSTAINED. Plaintiffs’ Original Complaint –

Class Action (Doc. #1) filed April 2, 2019, is DISMISSED without prejudice.6

        Dated this 15th day of October, 2019 at Kansas City, Kansas.

                                                         s/ Kathryn H. Vratil
                                                         KATHRYN H. VRATIL
                                                         United States District Judge




        5
                The same issue arose in Hitch. 859 F. Supp. 2d at 1260. In that case, the court
dismissed fraud claims that were based on a nearly identical conclusory allegation that “[p]laintiffs
did rely on and/or are legally presumed to have relied upon these uniform written representations
as being truthful and accurate, when they were not. . . .” Id. (rejecting allegation as “conclusory
and lacking factual specificity”). In doing so, the court also declined to “infer” reliance as plaintiffs
suggested, explaining that “[a]llegations are not entitled to be assumed to be true when they merely
restate the essential elements of a claim rather than provide specific facts to support those
elements.” Id. However, after the court’s dismissal, plaintiffs amended their complaint to include
the allegation that they relied on defendants’ misrepresentations by (1) cashing royalty checks and
(2) not challenging the amounts of the royalty payments. Hitch, 2012 WL 12863013, at *6-7. The
court found that these amended allegations were sufficient to satisfy the requirements for pleading
reliance.
        6
               Defendants ask the Court to dismiss plaintiffs’ complaint with prejudice, but
provide no reasoned explanation or authority for their position. Accordingly, this dismissal is
without prejudice.
                                                  -15-
